Citation Nr: 0912471	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include based on assignment of a separate rating for each 
ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1964 to April 1967.  This matter is before the Board of 
Veterans' Appeals (Board)on appeal from an October 2005 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is perceived bilaterally.

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extra-schedular consideration are not shown.


CONCLUSION OF LAW

The Veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.87, Diagnostic 
Code (Code) 6260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the claim for an increased rating for tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute.  
Resolution of the appeal in this matter is dependent on 
interpretation of the regulation pertaining to the assignment 
of disability ratings for tinnitus.

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Tinnitus

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  It is also noteworthy that the Court recently 
held that "staged" ratings are appropriate in an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

Under the governing criteria (Code 6260 as amended effective 
June 13, 2003, because the Veteran's claim was filed after 
that date), recurrent tinnitus warrants a 10 percent rating.  
Note (1) following Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Code 6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3) states that objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Code 6260 (2008).

During an August 1972 VA examination, the Veteran complained 
of bilateral tinnitus since a 1967 explosion.  By rating 
decision in September 1972, the RO granted service connection 
for tinnitus, rated 10 percent, effective September 9, 1971. 

In July 2005, the Veteran submitted a claim seeking an 
increased rating.  In an October 2005 statement, the 
Veteran's representative requested a separate 10 percent 
rating for each ear. 

The governing regulation cited above is clear and 
unambiguous.  It precludes a schedular rating for tinnitus in 
excess of 10 percent, and specifically prohibits separate 10 
percent ratings for tinnitus in each ear.

As the disposition of this claim is based on interpretation 
and application of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board has considered whether this matter should 
be referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record does not reflect that the Veteran 
has required hospitalization for tinnitus or that the 
manifestations of tinnitus are greater than those 
contemplated by the schedular criteria.  In addition, there 
is no suggestion in the record that the Veteran's tinnitus 
would result in marked interference with employment.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


